Citation Nr: 9906704	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-08 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for skin rashes, 
including on the buttocks. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 1996, the veteran filed a claim of entitlement to 
service connection for a left thigh disorder and to reopen a 
claim of service connection for residuals of a left leg 
hamstring injury, two separate disorders.  In the July 1997 
rating decision, the RO only addressed the issue of whether 
new and material evidence had been submitted to reopen the 
claim regarding the hamstring injury, and not the issue of 
entitlement to service connection for a left thigh disorder.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
sinusitis is related to active service, including the 
sinusitis for which he was treated in service.

2.  There is no competent evidence that the veteran's current 
skin disorder is related to active service, including the 
scabies, tinea pedis, and tinea cruris for which he was 
treated in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for skin rashes on the 
buttocks and other parts of the body is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that on entrance 
examination the sinuses and skin were normal.  From September 
1974 to May 1984, he had seven separate episodes of an upper 
respiratory infection.  In March 1975, the veteran had a 
rash, and the impression was scabies.  He underwent a 
physical examination in November 1976; the sinuses and skin 
were normal.  The veteran complained of a "jock rash" in 
October 1977.  In June 1978 he was noted to have a rash, but 
a diagnosis was not made.  The veteran underwent another 
physical examination in July 1978; the sinuses and skin were 
normal.  In August 1978, he was treated for viral respiratory 
syndrome.  In November 1978, it was noted that he had tinea 
cruris.  The veteran complained of a recurrent inguinal rash 
in March 1979, and the assessment was questionable tinea 
cruris.  

In May 1980, the veteran had a flu-like syndrome, which 
included postnasal drip as a symptom.  In January 1983, acute 
rhinitis was diagnosed.  In January 1984, the veteran 
reported that he had had diarrhea for the past two days.  It 
was noted that there was a heavy rash on the buttocks, and 
the impression was acute gastroenteritis.  In June 1986, the 
veteran had purulent appearing drainage, and his left nostril 
was swollen.  A sinus x-ray series revealed ethmoid 
sinusitis.  The veteran underwent a physical examination in 
May 1987; the sinuses and skin were normal.  In December 
1987, the veteran was treated for tinea pedis.  The veteran 
underwent his separation examination in February 1988; he 
reported that he had not had sinusitis or any skin diseases.  
On the examination, the sinuses and skin were normal.  

In September 1990, the veteran was hospitalized for a rash 
and a fever.  The physical examination on admission revealed 
some increased erythema in a macular distribution on the 
chest and a pattern of an erythematous macular rash on the 
back, both of which were confluent and without any discrete 
lesions.  The rash was consistent with an enterovirus 
infection.  By the end of the hospitalization, the rash was 
resolved.  The discharge diagnoses were a viral syndrome, 
which was presumptively due to an enterovirus, and a viral 
exanthem, which was secondary to the viral syndrome.

On a May 1997 VA general medical examination, the veteran 
reported that he had seasonal flare-ups of chronic sinusitis 
and that the last flare-up was two months ago.  He also 
indicated that he had had a rash on his buttocks since 1980.  
The head, ears, nose and throat were normal.  The veteran had 
a rash on his buttocks, which appeared to be a small, papular 
rash.  X-rays of the paranasal sinuses revealed no evidence 
of acute or chronic sinusitis.  The diagnoses were a rash and 
chronic sinusitis with flare-ups, which was due to allergies.

On a May 1997 VA ear disease examination, there was a very 
minimally deviated nasal septum to the right, but with no 
evidence of lesions to the anterior rhinoscopy.

In his June 1998 VA Form 9, the veteran states that his 
current sinusitis and skin disorder are related to the 
conditions that he had in service.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that  claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the 
disease identity is established, there is no requirement of 
an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to testify as to his in-service experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized 

medical training and knowledge are competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
Also, evidence, which is simply information recorded by a 
medical examiner and not enhanced by any additional medical 
comment by that examiner, is not "competent medical 
evidence" for purposes of Grottveit.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Analysis of the Claim for Service Connection for Sinusitis

In regard to this issue, there is no competent evidence that 
the veteran had chronic sinusitis in service.  Although he 
had ethmoid sinusitis in June 1986 and was treated several 
times in service for upper respiratory infections (not 
diagnosed as sinusitis), the sinuses were normal on the three 
general medical examinations in service and on the separation 
examination.  

Although the veteran intimates that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates any current sinusitis to active service or to 
his alleged continued symptomatology.  See Savage, 10 Vet. 
App. at 498.  The May 1997 examiner did not relate the 
veteran's current sinusitis to active service.  The Board 
also has reviewed the veteran's statement in his June 1998 VA 
Form 9 that his current sinusitis is related to the sinusitis 
that he had in service.  While he is competent to report his 
symptoms, his statement is not competent evidence of the 
etiology of current sinusitis.  Espiritu, 2 Vet. App. at 494-
95.  
In summary, there is no competent evidence to establish a 
relationship between any current sinusitis and service.  See 
Caluza, 7 Vet. App. at 506.  Accordingly, this claim is not 
well grounded.

Analysis of the Claim for Service Connection for Skin Rashes

Service medical records reveal that the veteran had scabies 
in 1975, tinea cruris in the late 1970's, and tinea pedis in 
1983.  He also had a rash on his buttocks in January 1984.  
However, there is no competent evidence that the veteran had 
a chronic skin disorder in service.  The skin was normal on 
the three general medical examinations during service and on 
the separation examination.  Also, the veteran's assertion 
that he has had a rash on his buttocks since 1980 is not 
competent evidence of a chronic skin disorder in service.  
See Savage, 10 Vet. App. at 495.

Although the veteran alleges that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates his current skin disorder to active service or 
to his reported continued symptomatology.  See Id. at 498.   
Even though the veteran reported to the May 1997 VA examiner 
that he had had a rash on his buttocks since 1980, the 
examiner simply recorded that history, but did not relate the 
current rash on the buttocks to the information given by 
veteran.  See LeShore, 8 Vet. App. at 409.

The veteran's statement that his current skin disorder is 
related to active service is not competent medical evidence 
for purposes of well grounding this claim since he is not 
shown to be qualified to determine the diagnosis or etiology 
of a medical condition, even though he is competent to report 
observable symptoms.   See Espiritu, 2 Vet. App. at 494-95.

In short, there is no competent evidence to establish a 
relationship between the veteran's current skin disorder and 
service.  See Caluza, 7 Vet. App. at 506.  Therefore, this 
claim is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.


ORDER

Service connection for sinusitis and for skin rashes, 
including on the buttocks, is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

- 8 -


